             Case 19-66654-jwc                       Doc 5           Filed 10/17/19 Entered 10/17/19 20:51:21               Desc Main
                                                                     Document      Page 1 of 1

                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
            Jeremy Orlo Linman
 In re      Allison Blair Linman                                                                             Case No.
                                                                                    Debtor(s)                Chapter    7



                                  STATEMENT REGARDING PAY STUBS (11 U.S.C. §521(A)(1))


        I, Jeremy Orlo Linman, hereby certify that during the 60 day period preceding the filing of my bankruptcy petition in
this case, I did not receive pay stubs from an employer because:


            I am unemployed; or


            I am self-employed; or


            My employer did not provide pay stubs.


            Other




 Date October 17, 2019                                                  Signature   /s/ Jeremy Orlo Linman
                                                                                    Jeremy Orlo Linman
                                                                                    Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
